Citation Nr: 1610513	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-11 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis (MS) prior to May 24, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 13, 2006, to May 24, 2010.  


REPRESENTATION

Appellant represented by:	Christa McGill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from September 1997 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted service connection for MS and assigned an initial and minimum 30 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018, and also granted service connection for residuals of cholelithiasis, status post (SP) cholecystectomy, which was assigned an initial 10 percent rating, all effective November 13, 2006 (date of receipt of claim).  This resulted in a combined disability rating of 40 percent from November 13, 2006.  Service connection was denied for lumbar degenerative disc disease (DDD) and for rheumatoid arthritis.  Also, entitlement to a TDIU rating was denied.   

The Veteran and her husband testified in March 2010 before a Decision Review Officer at the RO.  A transcript thereof is of record.  She was also scheduled to testify at an April 2015 hearing at the RO before a Veterans Law Judge (VLJ) of the Board but by signed correspondences in October 2014 and in March 2015 she cancelled that hearing, stating that she did not wish to present oral contentions or arguments. 

Subsequently, a March 2010 rating decision granted service connection for lumbar DDD, which was assigned an initial 20 percent rating, effective November 13, 2006, on the basis that it was both incurred during service and was due to a postservice fall as a result of the service-connected MS.  Together with a minimum rating of 30 percent for MS and a 10 percent rating for residuals of cholelithiasis, status post (SP) cholecystectomy, this resulted in a combined disability rating of 50 percent from November 13, 2006.  The March 2010 rating decision also denied a TDIU rating (as the Veteran did not meet the schedular rating criteria under 38 C.F.R. § 4.16(a).  

Thereafter, a July 2011 rating decision found that based on the findings of VA examination of May 24, 2010, a 30 percent rating for MS was no longer proper and that the various manifestations thereof warranted separate ratings.  This resulted in a 40 percent rating being assigned for urinary incontinency under DCs 8018-7542; a 10 percent rating for decreased sphincter tone, under DC 7332; a 10 percent rating for sensory dysfunction of the left upper extremity (UE) under DC 8515; a 10 percent rating for sensory dysfunction of the right UE under DC 8515; a 10 percent rating for decreased strength of the left lower extremity (LE) under DC 8520; a 10 percent rating for sensory dysfunction of the right LE under DC 8520; and noncompensable ratings were assigned for dysphagia under DC 7203, headaches under DC 8100; tremors under DC 8103;, speech difficulty under DC 6516;, and for visual impairment, including optic neuritis and complaints of blurred vision under DC 6026.  That rating decision also granted a TDIU rating, and basic eligibility to Dependents' Educational Assistance (DEA).  All of the foregoing were made effective May 24, 2010.  Also, that decision granted special monthly compensation (SMC) based on being housebound (HB), effective December 21, 2010; and granted service connection for a major depressive disorder, panic attacks, with agoraphobia, and cognitive disorder, assigned an initial 10 percent rating from May 24, 2010, and individually rated 100 percent disabling from December 21, 2010.  

The July 2011 rating decision resulted in there being a combined disability rating of 50 percent from November 13, 2006; 80 percent from May 24, 2010; and a 100 percent rating from December 21, 2010.  Also, a TDIU rating was assigned from May 24, 2010, to December 21, 2010 (when a 100 percent schedular rating became effective).  That rating decision also granted SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) on account of the service-connected psychiatric disorder being rated 100 percent disabling and there being additional service-connected disorders independently ratable at 60 percent or more, from December 21, 2010.  

In January 2016 the Veteran reaffirmed that she wanted her attorney to continue to represent her.  

In February 2016 the Board responded to a request from the attorney for a complete copy of the Veteran's claim file since March 1, 2010, to include a transcript of the hearing held on March 25, 2010, by providing the attorney a compact disk containing those records. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  An initial rating in excess of 30 percent for MS prior to May 24, 2010, was not warranted because the individual manifestations thereof did not combine to a disability evaluation in excess of 30 percent. 

2.  Prior to May 24, 2010, the Veteran's only service-connected disorders were MS, rated 30 percent; lumbar degenerative disc disease (DDD), rated 20 percent; and residuals of cholelithiasis, PS cholecystectomy, rated 10 percent; resulting in a combined rating of 50 percent.  The lumbar DDD was not of a common etiology with MS.  

3.  Prior to May 24, 2010, the Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16(a).  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for MS prior to May 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8018 (2015).  

2.  The criteria for a schedular TDIU rating from November 13, 2006, to May 24, 2010, are not met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for MS.  The appellant was provided initial VCAA notice as to the claim for service connection for MS and a TDIU rating by RO letter of December 2, 2006.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  She was notified that the Social Security Administration (SSA) could not locate any records.  The RO made a formal finding to this effect in May 2011, setting forth the steps taken to locate the records.  

VA has associated with the claims folder records of the Veteran's VA outpatient treatment (VAOPT).  She was also afforded multiple VA examinations, including in May and June 2007, February 2009, and May 24, 2010.  These examinations are adequate because the examiners discussed the medical history, described the disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board may assume the competence of VA examiners and the adequacy of a VA medical examination unless either is challenged.  Here, the adequacy of the examinations and findings are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).

As explained in Bryant v. Shinseki, 23 Vet. App. 488, 492 - 96 (2010), and independent of any duty to notify how to substantiate a claim under the Veterans Claims Act of 2000 (VCAA), 38 C.F.R. § 3.103(c)(2) imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  In this case, the DRO hearing focused on the elements for claim substantiation, i.e., evidence of a greater degree of disability.  The issue on appeal was identified and the representative and the DRO specifically elicited testimony from the Veteran as to her relevant clinical history.  The hearing focused on the Veteran's history, current treatment, and symptomatology of her MS.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran demonstrated actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).

Background

A private January 2004 electrodiagnostic study of the Veteran's right upper extremity yielded findings consistent with a postsynaptic neuromuscular junction transmission disorder.  The Veteran subsequently reported that the physician that conducted this study had misdiagnosed her as having myasthenia gravis.  

A private physician reported in September 2006 that when first seen in May 2004 the Veteran had had blurred vision, which had started sometime in May 2003.  She complained of difficulty walking, driving, poor equilibrium and balance, and back pain.  She had difficulty writing and intermittent slurred speech, and increased fatigue with double vision.  She reported having twitching of the hands with numbness and paresthesia.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability the Veteran reported that not having worked since service discharge.  She had three years of college education.  She related that due to attacks of optic neuritis of the left eye she had difficulty reading a computer screen.  

On VA examination on May 18, 2007, for the Veteran's gall bladder it was reported that following her gall bladder removal in 1999, at this time the Veteran had no overtly significant residuals.  She did report having some "gas type" symptoms on a monthly basis with some variance in bowel habits in terms of constipation and diarrhea but these episodes occurred only monthly.  

On VA eye examination on May 29, 2007, for evaluation of optic neuritis, the Veteran reported having had a sudden decrease in color vision in both eyes in May 2003.  An evaluation had then revealed optic neuritis.  She related that in the past she had had double vision and left eye pain, and the later persisted until the present.  She related having some drooping of the left eyelid.  She denied having distorted vision or a visual field defect.  She had no history of watery eyes or swelling.  On examination her uncorrected distant visual acuity in the right eye was 20/25, correctable to 20/20, and in the left eye it was 20/40, correctable to 20/25.  Uncorrected near vision was 20/20 in each eye.  An examination revealed some diminished visual acuity, consistent with a diagnosis of mild astigmatism in each eye.  Visual field testing revealed a normal physiologic blind spot in each eye but some generalized constriction of approximately 10 degrees in the left eye.  The relevant diagnosis was optic neuritis with evidence of persisting deficits in the left eye.  

On VA spinal examination on June 1, 2007, it was noted that the Veteran had had a lumbar strain during service.  She complained of radiating low back pain which affected her ability to walk but she did not use an assistive device and she had not had incapacitating episodes.  She took Interferon for MS and Oxycodone for back pain.  She had difficulty with prolonged standing and bending.  On examination low back flexion was to 60 degrees, and to 50 degrees after repetition.  Extension was to 5 degrees, and to 0 degrees after repetition.  Lateral flexion, bilaterally, was to 10 degrees and rotation, bilaterally, to 5 degrees, both being unaffected by repetition.  All motion was painful and slow.  Straight leg raising was to 80 degrees, bilaterally.  She had decreased motor extension in the left knee, attributable to her MS but sensory examination in both lower extremities was normal.  Deep tendon reflexes were absent, bilaterally, at the ankles and knees.  She had difficulty standing on her toes and walking on her heels, and had a left sided limp, which she attributed to her MS.  

On VA neurology examination on June 6, 2007, the Veteran complained of dizziness and weakness and other nonspecific, unlocalizable complaints, including blurred and diminished vision of the left eye during service.  Currently she reported having poor vision in the left eye, leg pain, and easy fatigability.  On examination he had an afferent pupillary defect in the left eye.  She had no other neurologic abnormality on examination.  Her motor system, reflexes, and sensory examination were all normal.  Her current disability of optic neuritis in the left eye was reflected in poor vision in the left eye.  It was opined that her inservice symptoms had been an early manifestation of MS.  

A June 2007 rating decision granted service connection for MS and assigned an initial and minimum 30 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018, and also granted service connection for residuals of cholelithiasis, status post (SP) cholecystectomy, which was assigned an initial 10 percent rating, all effective November 13, 2006 (date of receipt of claim).  This resulted in a combined disability rating of 40 percent from November 13, 2006.  Service connection was denied for lumbar degenerative disc disease (DDD) and for rheumatoid arthritis.  Also, entitlement to a TDIU rating was denied.  The Veteran was notified of this decision by RO letter of June 20, 2007.  

In an August 2007 letter Dr. O-O reported that when examined in May 2004 the Veteran had a history of blurred vision which started in May 2003.  She complained of difficulty walking, and driving due to poor vision, and also dysequilibrium, and moderate to severe low back pain.  She had difficulty writing and intermittent slurred speech, and increased fatigue with double vision.  She had twitching of the hand and numbness and paresthesia, making it difficult to write.  Her MS had progressed and she needed assistance with activities of daily living, ambulating, and caring for her children.  She was attending college but had had to discontinue this due to not being able to concentrate on her studies.  As the condition progressed, she was not able to be outside in hot weather for extended periods of time and, if she was, she had to take frequent breaks.  When fatigued, her MS worsened making it difficult to work.  

On VA spinal examination of August 15, 2008, including an addendum to the June 1, 2007 examination, it was noted that the examiner was requested to opine as to the relationship of the Veteran's low back disability to military service and to the Veteran's MS.  The Veteran's records were reviewed for this purpose.  It was reported that the Veteran was right handed.  She reported that her MS affected her general coordination.  She limited her walking to about one city block but she did not favor either leg due to any weakness.  There had been no change in her back problems since her examination on June 17, 2007.  She had daily low back pain with radiation into the left leg below the knee.  Her ability to walk was limited primarily by her MS.  She had not had any incapacitating episodes of low back disability in the past 12 months.  She was not currently receiving medical care for her low back but was taking Naproxen.  She had not had recent physical therapy or injection therapy.  She felt that she was unable to work due to generalized fatigue and lack of endurance.  Also, she was highly intolerant of heat.  She felt that her back limited her lifting to about a maximum of 10 pounds and in her daily living.  She avoided climbing stairs because of her back.  She had flare-ups of back pain as much as three times per week which could last for some hours and limited her ability to do cooking, laundry, and other common household tasks.  She did not wear any type of assistive device.  No physical examination was conducted, and the diagnosis was a chronic lumbar strain.  The examiner opined that it was at least as likely as not that the low back disability was related to service, as documented by inservice STRs showing two inservice injuries.  It was less likely than not that the low back disorder was related to her MS since the low back disability occurred prior to the diagnosis of MS and because she stated that other than weakness and coordination problems she did not have any chronic gait alteration.  

On VA neurology examination of February 11, 2009, the examiner noted that although the claim file was not available for review, it had been available when the examiner had twice before examined the Veteran and had at those times reviewed the claim file.  In considering any progress between October 2008 and now, the Veteran was vague and indefinite.  She reported that she could not work but was actually fairly nonspecific in her reasons for not being able to work.  She had problems with her vision and stated that she had tried to work as a tele-marketer but could not see the computer screen.  She stated that when she spoke for a long time her voice would begin to fail and she would have trouble pronouncing words.  It was stated that she had letters from as far back as five years from doctors stating that she could not work, but without offering any specific reasons for her being unable to work.  She had not asked for Vocational Rehabilitation participation.  She had not approached the Association for the Blind to determine any available services or suggestions for employment.  She reported that she was too tired to work.  

On physical examination the Veteran had no real impairment in rapid alternating movements of the upper extremities.  There was no ataxia on finger-to-nose testing.  She did not have a wide-based gait.  She was able to do tandem walking.  Deep tendon reflexes were intact.  The examiner opined that there was no evidence that her MS had substantially changed since May 2007, when the examiner had first examined her.  The examiner stated that he found no specific reason that she could not work other than the limitations that would be imposed by visual disturbance.  

In a report of a December 15, 2008 private neurology evaluation the Veteran reported that in addition to blurred vision she had minor difficulty with balance, but had not fallen.  She had good bladder control but had difficulty falling asleep.  She had anxiety and infrequent panic attacks.  She denied having dizziness.  On examination she was alert and fully oriented.  Speech and language were without any aphasia or dysarthria.  Her memory was intact.  On examination of her eyes and face there was no abnormality other than nystagmus, mostly on looking to the left.  Motor examination of the upper and lower extremities was normal.  There was no abnormality on sensory examination or as to her reflexes.  Finger-to-nose and heel-to-shin tests were normal.  There was no significant ataxia in the upper extremities but in the lower extremities she had difficulty walking on her heels and on her toes, as well as tandem walking.  The assessment was MS with ataxia and she had remained symptomatically stable over the last several years.  Her initial condition was probably optic neuritis and it had resolved.  She had anxiety and insomnia, with panic attacks.  There was possible radiculopathy of the left lower extremity.  

In a report of a March 12, 2009, private neurology evaluation the Veteran complained of pain around her head and right leg pain when walking.  After walking a distance, she had noticed that she dragged her right leg.  She complained of increased fatigability.  Although recommended, she had not seen a physical therapist, and she had not seen a psychotherapist for insomnia, anxiety, and panic attacks.  She denied joint pain and swelling.  On examination she still had ataxia when walking.  The assessment was MS with ataxia and fatigability; and a history of optic neuritis.  It was recommended that she be given medication for her fatigability, as well as for cramps and spasms of the right lower extremity.  

At the March 25, 2010, DRO hearing the Veteran testified that her MS made her intolerant of heat.  It affected her vision, speech, and ability to walk such that she was unable to work.  In 2005 she had been going to school but had difficulty focusing on a computer screen because after about 10 minutes she developed double vision.  She had dropped out in June 2007 because she could no longer keep up the pace of participation on on-line college courses.  She had difficulty seeing during the day if it was raining and could not see at night.  She had spasms in her legs.  She felt that she could only walk a 16th of a mile and to transverse any significant distance she used a motorized cart.  She also would lose her balance and had left foot drop.  Her hands would shake and she had problems gripping objects.  She depended on the help of a friend, her sister, and her husband.  It would take her on average three of four attempts to fasten buttons or tie her shoes.  Her speech would become slurred.  Her memory was diminished such that she had to write notes to remind her of things.  She had difficulty concentrating and could not even help her children with their homework.  She had difficulty sleeping and urinated frequently, four to five times, nightly.  She had anxiety when her husband was not home.  

In January 2009, on a prescription note, a private neurologist reported that the Veteran had pain and spasms in her extremities.  She would need support and physical support in her daily activities.  

In March 2010 A. M., reported that in the past 2 years the Veteran had had several relapses.  She had slurred speech and vision issues.  She had difficulty walking.  A. M. had helped take care of the Veteran's children on several occasions.  

On VA comprehensive examination of May 24, 2010, the Veteran reported that heat exacerbated her MS symptoms and she mostly stayed inside during the summer.  She stated she had right leg numbness, and often pain, which affected her ability to walk, frequently losing her balance.  She also related still having difficulty with her vision, and often had eye pain.  She always felt fatigued, especially in warm weather.  She would get chills, even when feeling warm.  She had difficulty speaking at times and had slurring of her speech.  However, her balance and ability to walk were now better with her current medication.  It was reported that she had a history of at least weekly headaches, lasting 15 to 20 minutes; daily, or more often, she had dizziness such that she could not walk unassisted at times; and she had bilateral lower extremity weakness.  She related having numbness of the thighs and the lips and cheeks.  He related having paresthesias of the thighs and tremors of her hands.  She reported having frequent difficulty with her gait.  The complained of occasional rigidity of the left lower extremity.  She had difficulty swallowing liquids and solids, and had had more than 6 episodes of aspiration associated with dysphagia.  She related having fecal incontinence, and also having occasional constipation.  She wore absorbent material due to bladder dysfunction, which she changed 2 to 4 times daily.  She reported having constant fatigue, and blurred vision and sometimes double vision.  

The Veteran also reported having frequent insomnia, speech problems, and mild memory or cognitive problems with confusion of dates of events, difficulty spelling and forgetting simple math.  She ambulated with the assistance of her spouse or by holding on to whatever was nearby.  She did not use a walker or a cane or any other assistive device.  

On physical examination the Veteran had 5/5 strength in the right upper and lower extremities but only 4/5 in the left upper and lower extremities.  There was no muscle atrophy and muscle tone was normal.  Reflexes were all normal.  There were no findings of dysesthesias, tremors or fasciculations.  Her gait was antalgic.  Romberg's test was positive for loss of balance, i.e., unsteadiness.  There were no findings of ataxia, incoordination or spasticity.  There were no findings of speech impairment.  There was decreased sensation in the right upper and lower extremities to pain and the left upper extremity.  There was evidence of bowel and bladder impairment but no cranial nerve impairment.  It was noted that she reported having intermittent right sided foot drop but she was asymptomatic on examination.  

On VA eye examination on August 19, 2010, it was reported that the Veteran complained of blurred vision when she was tired or stressed.  On examination her corrected distant visual acuity was 20/30 in each eye.  During the ocular fundus examination the optic nerve was noted to be well perfused and without evidence of optic atrophy.  In recording her history it was stated that she was unemployed but had chosen to be an "at home MOM."  The diagnosis was MS without ocular complications, and hyperopia.  It was commented that there were no ocular complications of MS on the current examination.  

On official psychological examination on December 21, 2010, the Veteran stated that she was diagnosed with MS in 2004.  She reported having trouble walking and having light sensitivity.  She had a low energy level and pain in her joints.  She stated that her left eye was frozen and that that the left side of her body was dragging.  She was unable to drive and take care of her children. She reported having anxiety, panic attacks, poor sleep and depression.  She said that her neurologist informed her that she could no longer have children and recommended that she get her tubes tied.  At that time she was suicidal.  She related having current symptoms of sadness, hopelessness, panic, anxiety, poor sleep, and that the severity of the symptoms was severe.  The symptoms were constant, continuous or ongoing, and affected total daily functioning which resulted in chronic sleep problems, low energy, poor mood, speech problems, and poor motivation.  She stated she had had trouble sleeping since 2004.  She reported trouble falling asleep and maintaining sleep.  She did not have a history of violent behavior and did not relate a history of suicide attempts.  

As to treatment, the Veteran had taken medication daily for 5 years and her response had been good and without side effects.  She had not received psychotherapy for her mental condition within the past year.  She had not been hospitalized for psychiatric reasons.  She had not made any emergency room visits for her psychiatric problems.  The Veteran related that her current relationships with her parents were poor.  Her current marital relationship was strained due to her mood problems and her MS.  She had trouble taking care of her children due to movement problems and vision problems.  Her highest level of education obtained before her military service was the 12th grade.  Her academic performance had been good.  She was not employed before she joined the service.  During service she was a cook.  She reported having been on disability due to poor movement, incontinence, and paralysis on left side.  She had not been hospitalized or employed since leaving the military.  

The Veteran reported that since she developed her mental condition there had been major changes in her daily activities, such as she has poor mood, suicidal thoughts, low energy, inability to drive, trouble walking, paralysis and poor sleep.  There had been some major social function changes since she developed her mental condition.  For example she was isolating from others and fearful of slurring speech and incontinence around others.  She reported these social function changes had occurred within the past year.  She had not worked for 10 years.  Significantly, she felt that her unemployment was due, primarily, to the effects of a mental condition because of depression and anxiety.  

On mental status examination the Veteran's orientation was abnormal to time.  Appearance and hygiene were appropriate.  Behavior was appropriate.  She maintained good eye contact during the exam.  Affect and mood showed a flattened affect, mood swings, anxiety and depressed mood.  She had depressed mood and anxiety.  She had a history of suicidal thoughts.  Communication was grossly impaired, for example: she could have trouble finding thoughts.  There was abnormal speech which occurs persistently, in that it was slurred, but it was not circumstantial, circumlocutory speech, stereotypical speech, illogical obscure speech, irrelevant speech or pressured speech.  She showed impaired attention and/or focus.  Panic attacks were present and occur near-continuously and affected the ability to function independently.  The reasons were that she was fearful and upset.  The attacks were accompanied by feeling that she was going to die, trouble breathing, heart racing.  There were signs of suspiciousness with the following examples: feeling that people were looking at her and fearful of not being able to protect her children.  There was no report of a history of delusions.  On examination, there was no delusion observed.  There was no report of a history of hallucinations and no hallucinations were observed.  Obsessive and compulsive behavior was absent.  Thought processes were impaired because she had confusion and had slowness of thought.  Her thought processing was affected by her demyelination.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild, i.e., forgetting names, directions, and recent events.  She was having forgetfulness.  Suicidal and homicidal ideation were absent.  

The diagnoses were severe major depressive disorder; panic attacks with agoraphobia; and cognitive disorder, not otherwise specified (NOS).  The symptoms of each mental disorder could not be delineated from each other and they overlapped.  The Global Assessment of Functioning score was 35.  She was considered to be totally disabled from the mood problems and the severity of her continuous panic and low mood.  

Specifically, as to psychiatric disability due to MS the Veteran had depression, panic disorder and cognitive disorder.  The functional impairment was that she is unable to engage in any employment but was capable of managing benefit payments in her own best interest.  Mentally, she was unable to perform activities of daily living, including self-care because of depression.  Currently, she was unable to establish and maintain effective work/school and social relationships because of apathy.  The best description of the claimant's current psychiatric impairment was that her psychiatric symptoms caused total occupational and social impairment, as established by disorientation to time or place but without difficulty understanding commands.  She required continued medication monitoring.  She did not appear to pose any threat of danger or injury to self or others.   

Initial MS Rating of 30 percent

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

38 C.F.R. § 4.124a provides that MS and its residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  For special consideration are psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbance of gait, tremors, visceral manifestations, etc.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  

38 C.F.R. § 4.124a, Diagnostic Code 8018 provides that the minimum rating for MS is 30 percent.  A note provides that for the minimum rating there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  

The Veteran's initial primary complaints included blurred vision, occasional double vision, and eye pain, due to optic neuritis.  Under 38 C.F.R. § 4.79, Diagnostic Code 6026 optic neuropathy is evaluated based on visual impairment.  

The evaluation of visual acuity is based on corrected distant visual acuity.  38 C.F.R. § 4.76(b).  

When corrected distant visual acuity is 20/40 in one eye and 20/40 in the other eye, a noncompensable rating is warranted.  For a compensable, 10 percent, rating corrected distant visual acuity must be at least 20/40 in one eye and 20/50 in the other.  

In this case, the May 2007 VA eye examination found that despite the Veteran's complaints of optic neuritis, her diminished visual acuity was consistent with, and thus due to, a mild astigmatism in each eye.  However, astigmatisms are refractive errors of the eye and are developmental in nature and, so, are not the proper subjects of a grant of service connection.  Congenital or developmental defects, e.g., refractive errors of the eye, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90. 

Moreover, because the May 2007 VA eye examination found that the Veteran's corrected distant visual acuity was correctable to 20/20 in the right eye and correctable to 20/25 in the left eye, a compensable rating was not warranted.  In fact, even as recently as the August 2010 VA eye examination it was found that her corrected distant visual acuity was 20/30 in each eye.  

Also, service connection for urinary incontinence was granted by the July 2011 rating decision only effective the date of a VA examination, on May 24 2010, and was assigned an initial 40 percent rating.  It was based on findings of that examination that separate compensable ratings were assigned for residual symptoms or manifestations of MS of 10 percent for decreased sphincter tone under DC 7332, left upper extremity sensory dysfunction under DC 8515; right upper extremity sensory dysfunction under DC 8515; right lower extremity sensory dysfunction under DC 8520; and left lower extremity decreased strength under DC 8520.  Service connection was not granted for psychiatric impairment associated with MS until the July 2011 rating decision when service connection was granted for a major depressive disorder, which was rated 10 percent disabling form May 24, 2010, and as 100 percent disabling from December 21, 2010 under DC 9434.  That July 2011 rating decision also granted service connection for other manifestations of MS, speech difficulty, dysphagia, headaches, and tremors but each was assigned a noncompensable rating under, respectively, Diagnostic Codes 6516, 7203, 8100, and 8103.  

The Board acknowledges that Dr. O-O reported in August 2007 that the Veteran's MS had progressed, such that she had difficulty writing and intermittent slurred speech, and increased fatigue with double vision, in addition to twitching of the hand and numbness and paresthesia, making it difficult to write.  He stated that the MS had progressed and she needed assistance with activities of daily living, ambulating, and caring for her children.  

On the other hand, the June 2007 VA neurology examination, only two months prior to statement from Dr. O-O, observed that the Veteran's complaints were, generally, nonspecific, unlocalizable.  Moreover, other than a pupillary defect in the left eye, she had no other neurologic abnormalities and her motor system, reflexes, and sensory examination were all normal.  Even after the statement of Dr. O-O, a February 2009 VA neurology examiner, who had previously examined the Veteran, observed that as to any progress of the MS the Veteran was vague and indefinite.  She reported that she could not work but was nonspecific in her reasons for not being able to work.  On physical examination the Veteran had no real impairment in rapid alternating movements of the upper extremities.  There was no ataxia on finger-to-nose testing and she did not have a wide-based gait and was able to do tandem walking.  Deep tendon reflexes were intact.  The examiner opined that there was no evidence that her MS had substantially changed since May 2007, when the examiner had first examined her.  The examiner stated that he found no specific reason that she could not work other than the limitations that would be imposed by visual disturbance.  These findings refute the conclusion of Dr. O-O that the Veteran needed assistance with activities of daily living.  

Accordingly, even with consideration being given to the favorable resolution of doubt under 38 U.S.C.A. § 5107(b) and; 38 C.F.R. §§ 3.102, 4.3, the Board finds that prior to May 24, 2010, separate compensable ratings were not warranted for the residual symptoms and manifestations of the Veteran's MS.  Thus, a higher initial rating in excess of 30 percent is not warranted.  

TDIU from November 13, 2006, to May 24, 2010

Cumulatively, the rating decisions in this case increased the combined disability rating from 50 percent (which had been in effect since November 13, 2006) to 80 percent effective May 24, 2010 (date of VA examinations).  Also, a TDIU rating was in effect from May 24, 2010, until December 21, 2010 (when a 100 percent schedular rating was assigned for the service-connected psychiatric disability).  

Under 38 C.F.R. § 4.16(a) a veteran is eligible for a total rating based on individual unemployability due to service-connected disorders only where the schedular rating is less than total.  VAOPGCPREC 6-99.  Thus, since December 21, 2010, a TDIU rating may not be assigned because a 100 percent schedular rating has been in effect.  

As the Veteran had no service-connected disorders prior to November 13, 2006, the time period for which a TDIU rating is now sought is from that date until a TDIU rating was initially assigned as of May 24, 2010 (date of VA examinations showing an increase in disability).  

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render her incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to his service-connected disabilities, the claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

Initially, the Board notes that 38 C.F.R. § 4.16(a) provides that for the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Here, neither the service-connected lumbar DDD, rated 20 percent; nor residuals of cholelithiasis, PS cholecystectomy, rated 10 percent, share a common etiology with the Veteran's service-connected MS.  Rather, service connection was granted for lumbar DDD on the basis of inservice incurrence due to multiple injuries during service.  Thus, the 30 percent rating for MS and the 20 percent rating for lumbar DDD, which would combine to 44 percent under the Combined Ratings Table at 38 C.F.R. § 4.25, may not be combined for the purpose of meeting the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  Moreover, even if they were deemed to warrant combination, for the purpose of meeting the criteria of 38 C.F.R. § 4.16(a), when combined with the remaining 10 percent rating the service-connected for residuals of cholelithiasis, SP cholecystectomy, this would not combine to 70 percent, under 38 C.F.R. § 4.25.  

Accordingly, prior to May 24, 2010, the Veteran did not meet the schedular requirement under 38 C.F.R. § 4.16(a) of having one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Further, it is not shown that the then service-connected disabilities precluded a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The Board has considered the doctrine of the favorable resolution of doubt under 38 C.F.R. § 3.102, but for the foregoing reasons finds that a TDIU rating prior to May 24, 2010, is not warranted.  


ORDER

An initial rating in excess of 30 percent for multiple sclerosis (MS) prior to May 24, 2010, is denied.  

A TDIU rating from November 13, 2006, to May 24, 2010, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


